976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry D. EASTERLING, Plaintiff-Appellant,v.Clifton DAVENPORT, M.D.;  Susan Dunker;  Michael E.Bumgarner, Defendants-Appellees.
No. 92-6671.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 23, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Frank W. Bullock, Jr., District Judge.  (CA-91-406)
Larry D. Easterling, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Larry Easterling seeks to appeal the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Easterling v. Davenport, No. CA91-406 (M.D.N.C. June 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED